Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission filed 12/14/2020 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1-24 are currently pending. 

Response to Arguments
With regard to Claim Interpretations:
Applicant has not commented on the interpretations of the means plus function language of Claims 1-3, 10, 12-13 & 15-16.

With regard to 103 rejection:
Applicant argues the primary reference of Puhalla has a sensor arrangement citing Fig. 2a sensors 112 that differs from Applicant’s sensors 706 in Applicant’s Fig. 10.  The argument is not persuasive since Puhalla’s Fig. 2a’s is not the embodiment used in the rejection. The rejection is directed to the embodiment Fig. 2b sensors 106 on (Fig. 2b: protrusions 216).  Applicant’s sensors 706 are located in at least one of the removable plug-in arcuate treads. However, this sensor arrangement is not claimed. Thereby, in response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies of a sensor arrangement in at least one of the pluggable arcuate tread segments are not recited in the rejected claims.  Although the claims are In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner agrees the references do not teach the sensors arranged in the plugin tread segments and the feature, if claimed, would overcome the references of record.    Applicant’s disclosure details the sensor arrangement 
[0119 A plurality of sensors 706 are affixed to the frame and within the tread and comprise sensing elements that are directed outwardly and capable of direct contact with soil714], 
[0126 Tread segments 1020 are integrally formed with sensors 706 and are configured to mount in a recess 1006] 
Examiner notes the arrangement of a sensor in at least one of the pluggable arcuate tread segments seems to be a central inventive concept of Applicant’s disclosed invention but it is not a feature of the claimed invention.  Presently, the claimed sensor is a removable sensor on the claimed circular wheel. 

Claims 1-24 have been considered.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

 Since the claim limitations invoke 35 U.S.C. 112(f), claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Nonce terms
Generic place holder “means”
Functional Language 
Interpretation from written description citations from PGPUB
Claims 1 & 15
means coupled to the power supply
for wirelessly transmitting data obtained from the at least one removable sensor to a host computer that is separate from the apparatus.
[0077 activity in real-time or near real-time to other computing devices connected to the system 130 via wireless networks, wired connectors or adapters, and the like.]
Claims 2,3 &16
means 
for mounting the apparatus on an agricultural implement in which the wheel frame is capable of rotating
[0122 The adapter and/or axle 708 may incorporate indexing elements that permit installing the wheel 700 only in one orientation.]
Claims 13
means
for exerting downforce on the wheel frame as the implement is moved in the field.
[0122 Variable downforce can be applied using air cylinders, hydraulics or other actuators; pre-pressurized cylinders, spring-loaded actuators or other suspension mechanisms may be used in various embodiments].
Claims  10-12
means  
for wirelessly transmitting
[0046 The various elements of FIG. 1 may also have direct (wired or wireless) communications links].

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

Claims 1-5, 8, 14-18 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Puhalla (US 20180238823; “Puhalla” in further view of Colburn (US 5673637; “Colburn”) and Duello (US 6389999; “Duello”) in further view of  Moyna (US 20090095389; “Moyna”).
Claim 1. Puhalla discloses an apparatus for sensing soil characteristics (Fig 2b: annotated below with sensors 106 on the protrusions of 216)[0016 Fig. 2b’s radially protruding elements 216 with sensors 106 on the protruding elements] & [0014 at least one sensor 106 can be arranged proximate an outer periphery 107 (in FIG. 2A) of the support structure 102 on a sensing surface 105 to provide the sensor 106 with increased soil interaction as measurements], comprising: a circular wheel frame (Fig. 4B: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422] that is capable of rotation  around an axle (118 coaxial with 424 axle) of a wheel as the wheel (424) rotates  in an agricultural field [0013 The support structure 102 can be adapted for coupling to an agricultural implement (e.g., planter unit 400 in FIG. 4A) and arranged such that it rotationally engages with or penetrates the surrounding soil as the implement is moved throughout a field]; a circuit board (Fig. 2b: 207 the sensing disc supports the wiring and the sensors 106) [0014 capacitive sensor electronic of 106] adjacent the wheel frame (Fig. 4B: 202 wheel such as gauge wheel 424 has a coaxial disc 202) and having at least a first receptacle [sensor 106 on protrusions 216] that is radially aligned with the circumference of the wheel (Fig. 2b: the option to place a plurality of sensors 106 radially arranged from the center 118 and the circumference on protruding elements 216); at least one sensor (Fig. 2b: 106 on 216) comprising one or more first sensing elements (Fig. 2b: 106 sensors on each of 216 protrusions) [0016 can comprise a plurality of protruding elements 216 arranged on each of the protruding elements 216a] the first receptacle (Fig. 2b: 106 on a first protrusion of 216) of the circuit board  (207) a power supply (110) [0014 supply source 110, which may include, for example, a harvested energy source or an AC or DC power source, is electrically coupled to sensor 106 via leads 111] coupled to the at least one sensor  (Fig. 2b: 106 sensors on each of 216 protrusions) through the connector means (Fig. 2a: 111 wiring lead) coupled to the power supply (Fig. 13: 310) for wirelessly transmitting data [0017] obtained from the at least one sensor (Fig. 2b: 216 shown in Fig. 3 as 306) to a host computer (Fig. 3 330) that is separate from the apparatus (102) [0017 supply source 310 electrically coupled to a sensor 306, measuring unit 308, and a local transceiver 312. The local transceiver 312 may be configured to transmit and receive data transmissions to and from one or more remote transceivers 332 wirelessly over network 314, which may include the Internet].  Puhalla further discloses [0013 102 can comprise a disc or another wheel-like structure] (Fig. 2b: sensors 106 on protrusions 216).

    PNG
    media_image1.png
    379
    554
    media_image1.png
    Greyscale

Puhalla does not explicitly disclose:
1) a removable sensor that mates with a receptacle. 

2) a circuit board that is structured as a planar ring that surrounds the axle, that is structured within the wheel frame.

3) a first arcuate tread segment that is affixed to an outer rim of the wheel frame and constitutes a soil contacting bearing surface when the apparatus is in contact with soil at least one recess in the outer rim of the wheel frame and a second arcuate tread segment and configured to mount in the at least one recess with the second arcuate tread segment aligned with the first arcuate tread segment to form a continuous tread.

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor 

With regard to 2) Duello teaches a circuit board (Fig. 9: supporting wall inside wheel frame for mounting a pressure sensor 52 and wiring 38) that is structured as a planar ring (Fig. 9: plane inside mounting ring 18 with hole for axle 34) that surrounds the axle (Fig. 9: axle 34), that is structured within the wheel frame (Fig.9: mounting ring 18) [Col. 6 lines 33-50].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duello’s arrangement of a circuit board inside a gauge wheel as an arrangement to place Puhalla’s circular circuit board (Fig. 2B: 202) within the gauge wheel (Fig. 1: gauge wheel 424) because the gauge wheel (424) provides a stabilizing mounting that improves the reliability of mounted sensor measurements as the wheel traverses rugged soil conditions [Duello Col. 1 lines 43-55].
 
With regard to 3)   Moyna teaches a tire system for off highway use (Fig. 1).  Moyna further teaches (Fig. 12 tread plates  203a-h with first arcuate tread segment (203a-c) affixed to an outer rim of the wheel frame (202) and constitutes a soil contacting bearing surface [0013] when the apparatus (200) is in contact with soil [0013 Rough terrain and bad weather may further strain the tires ..scrapers often need help from other machines to make full contact with the ground] at least one recess (258) in the outer rim (220) of the wheel frame (202) and a second arcuate tread segment (203d-f) and configured to mount in the at least one recess (258) with the second arcuate tread segment (203d-f) aligned with the first arcuate tread segment (203a-c) to form a continuous tread (Fig. 7 shows the continuous tread between 203a-c and 203d-f) [0084].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Moyna’s attachment of tire treads segments on grooves on a rim of a wheel with Puhalla’s gauge wheel because the segmented tread improves the ground clearance on the rough terrain [Moyna 0003] and improves the maintainability of the sensing wheel device with easily replaceable segments [Moyna 0012]. 
Claim 15. Puhalla discloses a computer system (Fig. 1: computer 106) for sensing soil characteristics [0015 As depicted, the measuring unit 106, which is also powered by supply source 110 or a suitable direct current source, can be configured to receive and process data signals outputted by the sensor 106 related to the various soil properties (e.g., soil moisture, density, temperature, ion mobility, pH levels, depth, etc.], comprising: a multi-sensor wheel (Fig. 2b; wheel 202 embodiment where a plurality of sensor elements 106 is placed on the protruding elements of 216) [0016  embodiment where a plurality of sensor elements of 106 is placed on the protruding elements of 216] comprising: a circular wheel frame  (Fig. 4A: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422] that is capable of rotation around an axle (118 coaxial with 424 axle) of a wheel as the wheel (424) rotates  in an agricultural field in an agricultural field [0013 The support structure 102 can be adapted for coupling to an agricultural implement (e.g., planter unit 400 in FIG. 4A) and arranged such that it rotationally engages with or penetrates the surrounding soil as the implement is moved throughout a field]; a circuit board [0014 capacitive sensor electronic of 106] within the wheel frame  (Fig. 4A: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422]  and having at least a first receptacle (Fig. 2b:  that is radially aligned with the circumference of the wheel (Fig. 2b the option to place a plurality of sensors 106 radially arranged from the center 118 and the circumference on protruding elements 216); at least one sensor (Fig. 2b: sensor 106 on protrusion 216) [0016 can comprise a plurality of protruding elements 216 arranged to equidistantly extend  around the sensing surface 205 of the support structure 202 proximate the outer periphery 207 to facilitate preparation of the soil as the implement is moved throughout a field as illustrated in FIG. 2B. In other embodiments, sensing system 100 may comprise a plurality of sensors 106 axially aligned along the center axis 150 or arranged on each of the protruding elements 216a] comprising one or more first sensing elements (Fig. 2b: sensor elements 106 has sensing elements 112 & 114), that mates to the first receptacle (Fig. 2b: 216 protrusion) of the circuit board [0014 capacitive sensor electronic of 106], at least a second sensor [0016 a plurality protrusions 216 with sensors 106]  comprising one or more second sensing elements [0016 plurality sensors 106 of capacitive elements(112 & 114)], a second plug  (Fig. 2b: protrusions 216 with sensor 106) that mates to a second receptacle (Fig. 2b: second sensor 216) of the circuit board [0014 capacitive sensor electronic of 106],  -46- Atty Docket No.: 60403-0222wherein the first sensing elements (Fig. 2b: first protrusion 216 with elements 112 & 114), and the second sensing elements (Fig. 2b: second protrusion 216 second capacitive sensor 106  with elements 112 & 114), are configured to sense different characteristics of soil [0015 as depicted, the measuring unit 106, which is also powered by supply source 110 or a suitable direct current source, can be configured to receive and process data signals outputted by the sensor 106 related to the various soil properties (e.g., soil moisture, density, temperature, ion mobility, pH levels, depth, etc.) based upon the measured capacitance or other measured soil property]; a power supply (110) [0014 supply source 110, which may include, for example, a harvested energy source or an AC or DC power source, is electrically coupled to sensor 106 via leads 111]  coupled to the at least one  sensor (Fig. 2b: sensor 106 on protrusion 216) through the connector means (wire leads 111 of sensor 106) coupled to the power supply (Fig. 3: 310) for wirelessly transmitting data [0017] obtained from the at least one sensor (Fig. 2b: sensor 106 on protrusion 216 listed as 306 on Fig. 3) to a host computer (Fig.3: 310) that is separate from the apparatus (102)[0015 In other embodiments, the measuring unit 106 may be located remotely at a remote data processing facility as will be discussed with reference to FIG. 3. The measuring unit 106 may include an electronic data processor 120, a data storage unit 122 coupled to the processor 120, and a display 124 for displaying data processed by processor 120].  
Puhalla does not explicitly disclose:
1) a removable sensor that mates with a receptacle. 

2) a circuit board that is structured as a planar ring that surrounds the axle, that is structured within the wheel frame.

3) a first arcuate tread segment that is affixed to an outer rim of the wheel frame and constitutes a soil contacting bearing surface when the apparatus is in contact with soil at least one recess in the outer rim of the wheel frame and a second arcuate tread segment and configured to mount in the at least one recess with the second arcuate tread segment aligned with the first arcuate tread segment to form a continuous tread.

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor improves the maintainability of the soil monitoring device by providing the capability to remove a damaged sensor and replace the sensor for efficient maintenance and continued use of the device [Colter Col. 16 lines 45-49].

With regard to 2) Duello teaches a circuit board (Fig. 9: supporting wall inside wheel frame for mounting a pressure sensor 52 and wiring 38) that is structured as a planar ring (Fig. 9: plane inside mounting ring 18 with hole for axle 34) that surrounds the axle (Fig. 9: axle 34), that is structured within the wheel frame (Fig.9: mounting ring 18) [Col. 6 lines 33-50].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duello’s arrangement of a circuit board inside a gauge wheel as an arrangement to place Puhalla’s circular circuit board (Fig. 2B: 202) within the gauge wheel (Fig. 1: gauge wheel 424) because the gauge wheel (424) provides a stabilizing mounting that improves the reliability of mounted sensor measurements as the wheel traverses rugged soil conditions [Duello Col. 1 lines 43-55].
 
With regard to 3)   Moyna teaches a tire system for off highway use (Fig. 1).  Moyna further teaches (Fig. 12 tread plates  203a-h with first arcuate tread segment (203a-c) affixed to an outer rim of the wheel frame (202) and constitutes a soil contacting bearing surface [0013] when the apparatus (200) is in contact with soil [0013 Rough terrain and bad weather may further strain the tires ..scrapers often need help from other machines to make full contact with the ground] at least one recess (258) in the outer rim (220) of the wheel frame (202) and a second arcuate tread segment (203d-f) and configured to mount in the at least one recess (258) with the second arcuate tread segment (203d-f) aligned with the first arcuate tread segment (203a-c) to form a continuous tread (Fig. 7 shows the continuous tread between 203a-c and 203d-f) [0084].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Moyna’s attachment of tire treads segments on grooves on a rim of a wheel with Puhalla’s gauge wheel because the segmented tread improves the ground 
Claims 2 & 16. Dependent on the respective apparatus and computer system of claims 1 & 15. Puhalla further discloses a means for mounting the apparatus (Fig. 1: planter unit 400 attached at second axle behind axle 426)[0013]on an agricultural implement [0013 the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422] in which the wheel frame  (Fig. 1: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422] is capable of rotating in contact with soil as the agricultural implement is moved in the agricultural the field [0013 The support structure 102 can be adapted for coupling to an agricultural implement (e.g., planter unit 400 in FIG. 4A) and arranged such that it rotationally engages with or penetrates the surrounding soil as the implement is moved throughout a field]. 

Claim 3. Dependent on the apparatus of claim 2. Padhalla further discloses the means for mounting (Fig. 1 planter unit 400 attached at second axle)[0013] further comprises means for exerting downforce (Fig. 4a: 410) on the wheel frame  (Fig. 1: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422]  as the agricultural implement (Fig. 4a: planter unit 400) is moved in the agricultural field [0018-0019].  

Claim 4. Dependent on the apparatus of claim 1. Puhalla further discloses at least a second sensor  (106) comprising one or more second sensing elements (Fig. 2b the option to place , a second plug [0016 plug connectors 111 for the second of a plurality of sensors 106]  that mates to a second receptacle [0016 housing receptacle for the second of a plurality of sensors 106] for the of the circuit board  [0014 capacitive sensor electronic of 106] [0015] , and wherein the first sensing elements (112 & 114) and the second sensing elements (112 & 114)   [0016 plurality 2b  a plurality  of sensing elements]  are configured to sense different characteristics of soil [0015].  

Puhalla does not explicitly disclose:

1) a circuit board that is structured as a planar ring that surrounds the axle, that is structured within the wheel frame. and that has at least a first receptacle that is radially aligned with the at least one recess; at least one removable sensor comprising one or more first sensing elements, a first plug that mates to the first receptacle of the circuit board.

2) a third arcuate tread segment  and configured to mount in a second recess of the wheel frame with the third arcuate tread segment  aligned with the first arcuate tread segment  to form a continuous tread.

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor improves the maintainability of the soil monitoring device by providing the capability to remove a 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor from a soil contact device on Puhalla’s sensor on a soil contact wheel because the removability of a sensor improves the maintainability of the soil monitoring device the capability to remove a damaged sensor and efficiently replace [Colter Col. 16 lines 45-49].

With regard to 2)   Moyna teaches a tire system for off highway use (Fig. 1).  Moyna further teaches (Fig. 12 tread plates 203a-h a third arcuate tread segment (Fig. 12; 203g-h) and configured to mount in a second recess (258) of the wheel frame  (Fig. 1: 202 wheel such as gauge wheel 424 has a coaxial disc 202) [0013 In still other embodiments, the support structure 102 can be rotationally or fixedly coupled to a second axle (not shown) and arranged following the opener disc 422]  with the third arcuate tread segment (Fig. 12; 203g-h) aligned with the first arcuate tread segment (203a-c) to form a continuous tread (Fig. 7 shows the continuous tread between 203a and 203h).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Moyna’s attachment of tire treads segments on grooves on a rim of a wheel with Puhalla’s wheel because the tread improves the ground clearance on the rough terrain [Moyna 0003] and improves the maintainability of the sensing wheel device with easily replaceable segments [Moyna 0012]. 

Claims 5 & 17. Dependent on the respective apparatus and computer system of claims 4 & 15. Puhalla further discloses the characteristics are any of moisture, firmness, pH, temperature, organic matter content, solid material content, conductivity, or cation exchange capacity (CEC)) [0015 sensor characteristics measured by sensor 106 related to the various soil properties (e.g., soil moisture, density, temperature, ion mobility, pH levels, depth, etc.) based upon the measured capacitance or other measured soil property].  

Claims 8 & 18. Dependent on the respective apparatus and computer system of claims 1 & 15. Puhalla does not explicitly disclose at least one second recess in the outer rim of the wheel frame; a dummy sensor module, filler plate, cap or cover comprising at least a third arcuate tread segment and configured to mount in the at least one second recess with the third arcuate tread segment aligned with the first arcuate tread segment to form a continuous tread.  

Moyna teaches a tire system for off highway use (Fig. 1).  Moyna further teaches (Fig. 12 tread plates  203a-h with at least one second recess (258) in the outer rim (220) of the wheel frame (202) a third arcuate tread segment (103 g-h) and configured to mount in the at least one second recess (258) with the third arcuate tread segment (103 g-h) aligned with the first arcuate tread  segment (103 a-c)  to form a continuous tread (Fig. 7 shows the continuous tread between 203a and 203h).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Moyna’s attachment of tire treads segments on grooves on a rim of a wheel with Puhalla’s wheel because the tread improves the ground clearance on the rough terrain [Moyna 0003] and improves the maintainability of the sensing wheel device with easily replaceable segments [Moyna 0012]. 

Claims 14 & 24. Dependent on the respective apparatus and computer system of claims 1 & 15.   Puhalla further discloses in addition to the at least one sensor (Fig. 2b: 106 on 216 protusions)[0016], two (Fig. 2b:  more than one 216 sensor elements) or more other sensors each comprising one or more second sensing elements (Fig. 2b) [0016 sensing system 100 may comprise a plurality of sensors 106 axially aligned along the center axis 150 or arranged on each of the protruding elements 216 or at least two rows of sensors 106 concentrically arranged on support structure 102 about its rotational axis or central aperture 118], a second plug  [0016 plurality of sensor arrangements with connectors 111] that mates to a second receptacle  [0016 plurality of sensor arrangements with second receptacle housing 106]  of the circuit board  [0014 capacitive sensor electronic of 106]  wherein the first sensing elements (112 & 114)  and the second sensing elements (112 & 114) [0016 plurality of sensors 106]  are configured to sense different characteristics of soil [0015 sensor characteristics measured by sensor 106 related to the various soil properties (e.g., soil moisture, density, temperature, ion mobility, pH levels, depth, etc.) based upon the measured capacitance or other measured soil property], wherein the second sensing elements  (112 & 114) of each of the two (2) or more other  sensors [0016 plurality of sensors] are configured to sense same characteristics of soil [0015 any configuration of sensing arrangement of the listed characteristics can be provided]; wherein the characteristics are any of moisture, firmness, pH, temperature, organic matter content, solid material content, conductivity, or cation exchange capacity (CEC)) [0015 sensor characteristics measured by sensor 106 related to the various soil properties (e.g., soil moisture, density, temperature, ion mobility, pH levels, depth, etc.) based upon the measured capacitance or other measured soil property].  

Puhalla does not explicitly disclose:

1) a removable sensor that mates with a receptacle.

2) a third arcuate tread segment and configured to mount in a second recess of the wheel frame with the third arcuate tread segment aligned with the first arcuate tread segment to form a continuous tread.

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor improves the maintainability of the soil monitoring device by providing the capability to remove a damaged sensor and replace the sensor for efficient maintenance and continued use of the device [Colter Col. 16 lines 45-49].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor from a soil contact device on Puhalla’s sensor on a soil contact wheel because the removability of a sensor improves the maintainability of the soil monitoring device the capability to remove a damaged sensor and efficiently replace [Colter Col. 16 lines 45-49].

With regard to 2) Moyna teaches a tire system for off highway use (Fig. 1).  Moyna further teaches (Fig. 12 tread plates  203a-h with at least one second recess (258) in the outer rim (220) of the wheel frame (202) a third arcuate tread segment (103 g-h) and configured to mount in the at least one second recess (258) with the third arcuate tread segment (103 g-h) aligned with the first arcuate tread  segment (103 a-c)  to form a continuous tread (Fig. 7 shows the continuous tread between 203a and 203h).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Moyna’s attachment of tire treads segments on grooves on a rim of a wheel with Puhalla’s wheel because the tread improves the ground clearance on the rough terrain [Moyna 0003] and improves the maintainability of the sensing wheel device with easily replaceable segments [Moyna 0012]. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Puhalla in further view of Colburn & Moyna and in further view of Fuchigami  (US 20080239293; “Fuchigami”).

Claim 6. Dependent on the apparatus of claim 1. Puhalla does not further disclose the first sensing elements comprise a 1450 nm light source and a 1450 nm light detector. 

Fuchigami teaches a portable meter to measure chlorophyll, nitrogen and water (Fig. 34). Fuchigami further teaches a first sensing elements (120) comprise a 1450 nm light source and a 1450 nm light detector [0104 readings is the 1450 nm LED which transmits light through the leaf to the second photo detector (D2). At this wavelength (A.sub.1450) the light intensity is not affected by the amount of chlorophyll or nitrogen content of the leaf as this wavelength is specific to the water content and the texture/density of the leaf] & [0073 The best wavelength range for determining the water status of leaves is between 1420-1510 nm (peak 1450.+-.30 nm) and 1900-2000 nm (peak 1940.+-.30 nm)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Fuchigami’s 1450 nm LEDwater monitoring LED source and detector as Puhalla’s water sensor because a LED sensor monitoring the a water sensitive light .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Puhalla in further view of Colburn and Moyna and in further view of Matsen (US 20150107503; “Matsen”).

Claim 7.  Dependent on the apparatus of claim 1.  Puhalla does not explicitly disclose the circuit board comprises a continuous planar ring mounted within the wheel frame.  

White teaches a wheel sensor for vehicles (Fig. 5).  White further teaches the circuit board (358) comprises a continuous planar ring (Fig. 8a the outer flange ring of 358) mounted within the wheel frame [0054 provide a consistent and reliable electrical contact between a rotating disc on the planter and its axle].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use White’s outer planar ring flange that provides an electrical connection to an axle with Puhalla’s electrical connections (111) because the flange improves the electoral connection into an axle by providing an reliable electric connection into the axle [Matsen 0054].  
Claims 9-11, 19 & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Puhalla in view of Colburn, Moyna & Duello and in further view of Bassett (US 20140116735; “Bassett”) and Matsen (US 20150107503; “Matsen”).

Claims 9 & 19. Dependent on the respective apparatus and computer system of claims 1 & 15.  Puhalla does not explicitly disclose: 

1) an encoder that is coupled to the power supply and configured to continuously detect an angular amount of rotation of the wheel frame and to signal a photo board using a rotation data signal representative of the angular amount of rotation; a switch coupled between the photo board and; a microcontroller comprising a stored control program that is configured to cause the microcontroller to respond to the rotation data signal and to signal the switch to obtain sensor data from the at least one sensor when the rotation data signal indicates that the at least one sensor is within a range of angular values that are associated with soil contact.  
2)  an analog-to-digital converter, the analog- to-digital converter coupled to the first receptacle; to obtain sensor data from the at least one sensor via the analog-to-digital converter.

With regard to 1) Bassett teaches an agricultural row unit attachable to a towing frame for movement over a field (Fig. 1) [0009].  Bassett further teaches an encoder (2266) that is coupled to the power supply (956) [power supply for the system] and configured to continuously detect an angular amount of rotation of the wheel frame [0205 An angular encoder 2266 measures changes in an angle .theta. between the blade arm 2260 and the wheel arm 2262. The angle .theta. is directly proportional to the depth of the blade 2232 relative to the soil-hardness gauge wheel 2236] and to signal a photo board [0295 providing a height reading] using a rotation data signal representative of the angular amount of rotation [0205]; a microcontroller (Fig. 40; 2246) [0206 The angle .theta., represented by a signal S4, is sent to a CPU 2246 which executes an algorithm to determine corresponding pressure values for the planting row unit 2204.) comprising a stored control program that is configured to cause the microcontroller (CPU 2246) to respond to the rotation data signal and to signal the switch (2246) only when the rotation data signal indicates that the at least one sensor (2202 soil hardness detector) is within a range of angular values that are associated with soil contact [0205-0206].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bassett’s encoder and rotational processing relative to ground contact with Puhalla’s ground contact sensing because the encoder with rotational processing 

With regard to 2)   Masten teaches a planter for setting seeds for agricultural use (Fig. 1).  Masten further teaches an analog-to-digital converter (Fig. 4 A/D converter 102), the analog- to-digital converter (Fig. 4 A/D converter 102), coupled to the first receptacle) [33 sensor] to obtain sensor data from the at least one sensor (33) via the analog-to-digital converter (102)[0043].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Masten’s A/D converter to convert sensor analog data to digital data and use the converter to digitize Puhalla’s analog sensor data because data converted into digital improves the analysis of the sensor data against reference data and allows bounding of the data to thresholds that indicate conditions of the soil being analyzed [Matsen 0009-0010].

Claim 10. Respectively dependent on the apparatus of claim 9. Puhalla further discloses a microcontroller (106 with processor 120) a wireless communication between sensors and processor [0017] and an angle sensor  coupled to the axle shaft 426 that is used to determine the depth at which sensor 106 is positioned in the soil based on the angular position of support structure 102. In such a configuration, the angle sensor may be configured to generate sinusoidal output signals (i.e., cosine and sine signals) that are used to determine the angular position of the support structure 102]. 

Puhalla does not explicitly disclose the stored control program is configured to cause the microcontroller to transmit the sensor data to the host computer, via the means for wirelessly transmitting, only when the rotation data signal indicates that the at least one sensor is within a range of angular values that are associated with soil contact. 

Bassett teaches an agricultural row unit attachable to a towing frame for movement over a field (Fig. 1) [0009].  Bassett further teaches the stored control program (Fig. 40b) is configured to cause the microcontroller (CPU2614) to transmit the sensor data to the host computer [0334 remote computer], via the means for wirelessly transmitting (1208),[0178] only when the rotation data signal indicates that the at least one sensor (2202) is within a range of angular values that are associated with soil contact [0206 The angle .theta. is directly proportional to the depth variable Z, which has a range between an actual (or current) depth value Zact and a theoretical depth value Ztheor] & [0208 if angle .theta. is less than minimum angle .theta.min (i.e., .theta.<.theta.min), algorithm ignores changes because those values typically illustrate that the soil-hardness sensing device 2202 has hit a rock] (Fig. 40b shows 270e decision.  Steps 270f & g are performed by control of the processor that can communicate wirelessly [0287].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bassett’s wireless transmission and processing of rotational data relative to ground contact with Puhalla’s ground contact sensing because the wireless transmission and processing of the rotational data increases the quality of a farm implement to contact the soil and improve the quality of soil preparation for agricultural use [Bassett 0105].

Claims 11 & 21. Dependent on the respective apparatus and computer system of Claims 10 & 20.  Puhalla further discloses a microcontroller (Fig. 1 computer system 106 with processor 120) [0015] coupled to the power supply (110), to the means for wirelessly transmitting [0017 measuring unit 308, and a local transceiver 312. The local transceiver 312 may be  the microcontroller (Fig. 1 106 with processor 120) comprising a stored control program [0015 programmable logic with processing]  and to automatically add the position values to the sensor data prior to transmission to the host computer [0015 For example, the processor 120 may determine a dielectric property of the soil based on the measured capacitance and generate a gradient profile of the soil properties for one or more corresponding soil depths below a surface of the soil for display on display 124 (e.g., as a map of soil property versus position in a field)]. 
Puhalla does not explicitly disclose:  

1) a removable sensor that mates with a receptacle.

2) a global positioning system (GPS) receiver comprising a stored control program that is configured to cause the microcontroller to automatically determine position values for a then-current geophysical position of the wheel using the GPS receiver.

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor improves the maintainability of the soil monitoring device by providing the capability to remove a damaged sensor and replace the sensor for efficient maintenance and continued use of the device [Colter Col. 16 lines 45-49].



With regard to 2) Bassett teaches an agricultural row unit attachable to a towing frame for movement over a field (Fig. 1) [0009].  Bassett further teaches a global positioning system (GPS) receiver [0120 GPS unit on tractor] comprising a stored control program [0334 program for controlling and analyzing the field rowing operations] that is configured to cause the microcontroller (CPU2146) to automatically determine position values for a then-current geophysical position of the wheel (gauge wheel 17) using the GPS receiver [0307 Note that there can be more than one sensor that measures different parameters relating to the same soil-engaging tool. In aspects of the present disclosure, a minimum of one sensor is provided for each soil-engaging tool in each row, though any number of sensors can monitor multiple parameters relating to the soil-engaging tool, such as soil hardness of the soil engaged by the tool, soil moisture, downforce on the tool, load on the tool, vertical position of the tool relative to the surface of the soil, angular position of the tool relative to a fixed reference structure, pressure on the tool, geographic location or position of the tool (e.g., GPS coordinates), and the like].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bassett’s GPS device and position field correlating programming with Puhalla’s field measuring device because the accuracy of determining a precise location for the conditions of the monitored field increases the ability to maintain the field to yield the highest production and efficiency by addressing position specific conditions of the field [Bassett 0007].

Claim 20. Respectively dependent on the computer system of claim 19. Puhalla further discloses a microcontroller (106 with processor 120) a wireless communication between sensors and processor [0017] and an angle sensor  coupled to the axle shaft 426 that is used to determine the depth at which sensor 106 is positioned in the soil based on the angular position of support structure 102. In such a configuration, the angle sensor may be configured to generate sinusoidal output signals (i.e., cosine and sine signals) that are used to determine the angular position of the support structure 102]. 

Puhalla does not explicitly disclose the stored control program is configured to cause the microcontroller to transmit the sensor data to the host computer, via the means for wirelessly transmitting, only when the rotation data signal indicates that the at least one sensor is within a range of angular values that are associated with soil contact. 

Bassett teaches an agricultural row unit attachable to a towing frame for movement over a field (Fig. 1) [0009].  Bassett further teaches the stored control program (Fig. 40b) is configured to cause the microcontroller (CPU2614) to transmit the sensor data to the host computer [0334 remote computer], via the means for wirelessly transmitting (1208),[0178] only when the rotation data signal indicates that the at least one sensor (2202) is within a range of angular values that are associated with soil contact [0206 The angle .theta. is directly proportional to the depth variable Z, which has a range between an actual (or current) depth value Zact and a theoretical depth value Ztheor] & [0208 if angle .theta. is less than minimum angle .theta.min (i.e., .theta.<.theta.min), algorithm ignores changes because those values typically illustrate that the soil-hardness sensing device 2202 has hit a rock] (Fig. 40b shows 270e decision.  Steps 270f & g are performed by control of the processor that can communicate wirelessly [0287].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Bassett’s angular sensor and programming to detect soil contact of a farm implement with Puhalla’s angular sensor processors and wireless communication because the steps of measuring angular measurement and determining a soil condition [0205 Basset]. 
Claims 12, 13, 22 & 23 are rejected under 35 U.S.C. 103 as being unpatentable over Puhalla in view of Colburn, Moyna & Duello and in further view of Baeuerle (US 20020035428; “Baeuerle”).

Claims 12 & 22. Dependent on the respective apparatus and computer system of the claims 1 & 15. Puhalla further discloses a microcontroller (Fig. 1 computer system 106 with processor 120) [0015] coupled to the power supply (110), to the means for wirelessly transmitting [0017 measuring unit 308, and a local transceiver 312. The local transceiver 312 may be configured to transmit and receive data transmissions to and from one or more remote transceivers 332 wirelessly over network 314, which may include the Internet]. 
Puhalla does not explicitly disclose:
1) a removable sensor that mates with a receptacle.

2) the microcontroller comprising a stored control program that is configured to cause the microcontroller to send a query signal to the at least one removable sensor, to wait a specified period for one or more identification signals, and when the one or more identification signals are received, to determine a sensor type value indicating a sensor type of the at least one removable sensor based on the one or more identification signals, and to store the sensor type value in association with a receptacle position value corresponding to a physical position of the first receptacle.  

With regard to 1) Colburn teaches a soil constituent sensor (Fig. 4: sensor 130).  Colburn further teaches the sensor is a removable sensor (Fig. 4: sensor 130) [Col. 16 lines 45-49] that mates with a receptacle (Fig. 4:  mounting aperture 134 and tube 137).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor that plugs into a receptacle aperture f on Puhalla’s plurality of sensors because the removability of a sensor improves the maintainability of the soil monitoring device by providing the capability to remove a damaged sensor and replace the sensor for efficient maintenance and continued use of the device [Colter Col. 16 lines 45-49].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Colburn’s removable capability of a sensor from a soil contact device on Puhalla’s sensor on a soil contact wheel because the removability of a sensor improves the maintainability of the soil monitoring device the capability to remove a damaged sensor and efficiently replace [Colter Col. 16 lines 45-49].

With regard to 2) Baeuerle teaches a sensor management system (Figs. 1 & 4).  Baeuerle further teaches the microcontroller (1)[0028] comprising a stored control program (Fig. 4) that is configured to cause the microcontroller (1) to send a query signal to the at least one sensor (Fig. 1 shows plurality of sensors) to wait a specified period for one or more identification signals [0035 staggered time between sensor queries], and when the one or more identification signals are received [0036 response from the first sensor and overwrites a first data field], to determine a sensor type value indicating a sensor type of the at least one sensor based on the one or more identification signals and to store the sensor type value in association with a receptacle position value corresponding to a physical position of the first receptacle [0035-0036 could originate from more than one sensor--but rather that they respond staggered in time. In order to guarantee this, a random number generator is started after each individual sensor has received the transmission request; this random number generator triggers the retransmission of the messages, i.e., data, from the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baeuerle’s sensory query, identification and storage of individual sensor data in a plurality of sensor’s with Puhalla’s plurality of sensors because the query method improves the accuracy in collecting the sensor data for comparison and trend analysis by ensuring each data set obtained is correctly identified to its source sensor [Baeuerle 0012].

Claims 13 & 23. Dependent on the respective apparatus and computer system of claims 12 & 22. Puhalla does not explicitly disclose the stored control program is further configured to determine that the specified period has ended without receiving the one or more identification signals and, in response thereto, to store a vacant position value in association with a receptacle position value corresponding to a physical position of the first receptacle and indicating that the physical position of the first receptacle is vacant.  

Baeuerle teaches a sensor management system (Figs. 1 & 4).  Baeuerle further teaches the stored control program (Fig. 4) is further configured to determine that the specified period has ended without receiving the one or more identification signals [0038-0039] and, in response thereto, to store a vacant position value in association with a receptacle position value corresponding to a physical position of the first receptacle and indicating that the physical position of the first receptacle is vacant [0038-0039 one or more sensors are missing or are defective. This is checked in step 34. In such a case, re-identification of the 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Baeuerle’s sensory query, identification and storage of individual active sensor data location and indicating missing sensors  in a plurality of sensor’s with Puhalla’s plurality of sensors because the query method improves the accuracy in collecting the sensor data for comparison and trend analysis by ensuring each data set obtained is correctly identified to its source sensor [Baeuerle 0012].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                                                                                                                                              /ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856